Order, entered on August 16, 1963, awarding plaintiff temporary alimony and counsel fee, unanimously modified, on the law and on the facts, to the extent of reducing the counsel fee to the sum of $1,000, and, as so modified, affirmed, without costs. The award of $1,750 in our opinion was excessive. This case should be -brought to trial -by defendant without further delay. The best protection to both parties against any unfairness in the fixing of temporary alimony on the basis of affidavits is a speedy trial rather than an appeal. (Bleiman v. Bleiman, 272 App. Div. 760.) (Weisner v. Weisner, 19 A D 2d 788; Rosen v. Rosen, 4 A D 2d 756; Yudell v. Yudell, 282 App. Div. 649; Amos v. Amos, 282 App. Div. 692; Tee v. Ghay, 277 App. Div. 782.) Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.